                                                    Case 2:20-cv-00923-KJD-NJK Document 11 Filed 06/25/20 Page 1 of 3



                                               1    JONATHAN T. REMMEL, Esq. (8627)
                                                    jremmel@remmellaw.com
                                               2
                                                    REMMEL LAW FIRM
                                               3    804 South Jones Blvd
                                                    Las Vegas, NV 89107
                                               4    Ph. (702) 522-7707
                                               5    Fx. (702) 475-4040
                                                    Attorney for Plaintiff
                                               6    MAGDALENA KROWICKI
                                               7
                                                                                UNITED STATES DISTRICT COURT
                                               8
                                                                                      DISTRICT OF NEVADA
                                               9
                                               10   MAGDALENA KROWICKI,
                                                                                                        Case No.: 2:20-cv-00923-KJD-NJK
Remmel Law Firm




                                               11                 Plaintiff,
                  A Professional Corporation




                                                           vs.
                                               12
                                               13   LOWE’S HOME CENTERS, LLC, a Nevada                   STIPULATED MOTION AND ORDER
                                                    Foreign Limited-Liability Company dba                TO EXTEND DEADLINE FOR FILING
                                               14   LOWE’S STORE #1836; DOES 1 through 10;               OPPOSITION TO DEFENDANT’S
                                               15   and ROE CORPORATIONS 1 through 10,                   MOTION TO DISMISS PUNITIVE
                                                    inclusive,                                           DAMAGES
                                               16
                                                                  Defendants.
                                               17
                                               18
                                                           IT IS HEREBY STIPULATED by and between, Plaintiff Magdalena Krowicki
                                               19
                                               20   (“Plaintiff”) by and through her attorney, Jonathan T. Remmel, Esq. of the Remmel Law Firm,

                                               21   and Defendant Lowe’s Home Centers, LLC (“Defendant”) by and through its attorney, Ashlie L.
                                               22
                                                    Surur, Esq. of Hall, Jaffe & Clayton, LLP, that the time for Plaintiff to file her opposition to
                                               23
                                                    Defendant’s Motion to Dismiss Punitive Damages (Doc #5), filed May 29, 2020, be extended to
                                               24
                                               25   and including Friday, July 17, 2020.

                                               26          IT IS FURTHER STIPULATED that counsel for Plaintiff’s father passed away this week
                                               27
                                                    and counsel will be traveling to Rochester, New York to attend his father’s funeral and handle
                                               28




                                                                                                  -1-
                                                    Case 2:20-cv-00923-KJD-NJK Document 11 Filed 06/25/20 Page 2 of 3



                                               1    other family matters. That as a result of this family emergency, Plaintiff needs additional time to
                                               2
                                                    file her opposition to Defendant’s Motion to Dismiss Punitive Damages (#5).
                                               3
                                                           Pursuant to Rule 6(b)(1)(B) which provides that for any act that must be done by a party
                                               4
                                               5    to a federal court proceeding within a specified time frame, the court may “for good cause,

                                               6    extend the time.
                                               7
                                                           The parties to this matter stipulate that good cause exists to extend the deadline to allow
                                               8
                                                    Plaintiff’s counsel to attend the out of state funeral of his parent in Rochester, New York, and
                                               9
                                               10   motion this Court to grant Plaintiff an extension to, and including, Friday, July 17, 2020 within
Remmel Law Firm




                                               11   which to file her opposition to Defendant’s Motion to Dismiss Punitive Damages (#5).
                  A Professional Corporation




                                               12
                                               13      DATED: 06/24/2020                              DATED: 06/24/2020

                                               14      REMMEL LAW FIRM                                HALL JAFFE & CLAYTON, LLP
                                               15
                                                       /s/ Jonathan T. Remmel                         /s/ Ashlie L. Surur
                                               16      JONATHAN T. REMMEL, ESQ. (8627)                ASHLIE L. SURUR, ESQ. (11290)
                                                       804 South Jones Boulevard                      7425 Peak Drive
                                               17
                                                       Las Vegas, NV 89107                            Las Vegas, NV 89128
                                               18      Attorney for Plaintiff,                        Attorney for Defendant,
                                                       MAGDALENA KROWICKI                             LOWE’S HOME CENTERS, LLC
                                               19
                                               20
                                               21
                                                                                                ORDER
                                               22
                                               23          Pursuant to the parties’ stipulation, IT IS SO ORDERED. Plaintiff shall have to and

                                               24   including Friday, July 17, 2020 within which to file her opposition to Defendant’s Motion to
                                               25
                                                    Dismiss (Doc #5), filed May 29, 2020.
                                               26
                                               27      Dated: 6/25/20                     UNITED STATES DISTRICT JUDGE
                                               28




                                                                                                    -2-
Case 2:20-cv-00923-KJD-NJK Document 11 Filed 06/25/20 Page 3 of 3
